d·--"-'I   ,;p
                 '
                 fi.O 245B (Rev. 02/08/2019) Judgment in a Cnmmal Petty Case (Modified)                                                                            Pagel ofl
                                                                                                                                                                                 --
                                                                                                                                                                                 ?
                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                       v.                                                  (For Offenses Committed On or After November I, 1987)


                                      Eulalio Bolanos-Jimenez                                              Case Number: 3:19-mj-24380




                 REGISTRATION NO. 91468298
                                                                                                                                         /JD'l/.18 2019
                 THE DEFENDANT:
                  i:8J pleaded guilty to count(s) _l~of:_'C~o~m~pl~a~in:1:_t_ _ _ _ _ _ _ _ ____j~iJCLUEff:RiaKN.,.QU.!SSII.DllllSC:Tt.!RQ!l~:J·T';J_C\l.,~!fl~~ORl3!iN~IAM.-.
                     •   was found guilty to count(s)                                             BY                        DEPUTY
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which inv.olv1,'the following offense(s):
                 Title & Section                   Nature of Offense                                                                          Count Number(s)
                 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                1

                     •   The defendant has been found not guilty on count(s) - - - - - - ~ - - - - - - - - - - - -
                     •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                               4nME SERVED .                                         • ________ days
                     l:8J Assessment: $10 WAIVED l:8J Fine: WAIVED
                     l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                     the defendant's possession at the time of arrest upon their deportation or removal.
                     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Monday, November 18, 2019
                                                                                                       Date oflmposition of Sentence



                                                                                                       HiaLtLOCK
                                                                                                       UNITED STATES MAGISTRATE JUDGE



                 Clerk's Office Copy                                                                                                                    3: 19-mj-24380
